Motion Granted and Order filed February 3, 2022.




                                        In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-21-00406-CR
                                NO. 14-21-00407-CR
                                  ____________

                       LAVONIE DEMON LAND, Appellant

                                          V.

                         THE STATE OF TEXAS, Appellee


                      On Appeal from the 228th District Court
                                Harris County, Texas
                    Trial Court Cause Nos. 1633146 and 1633147


                                       ORDER

         Appellant is represented by appointed counsel, David L. Garza. Appellant’s
brief was originally due October 11, 2021. We have granted a total of 90 days to
file appellant’s brief until January 25, 2022. No brief was filed by the due date. On
January 25, 2022, counsel filed a further motion to extend time to file appellant’s
brief.

         We grant the motion to extend time and issue the following order.

         We order David L. Garza to file a brief with the clerk of this court on or
before February 24, 2022. If counsel does not timely file appellant’s brief as
ordered, the court may issue an order abating the appeal and directing the trial
court to conduct a hearing to determine the reason for the failure to file the brief
and the consideration of sanctions, appointment of new counsel, or other
appropriate relief.



                                  PER CURIAM




Panel consists of Justices Wise, Poissant and Wilson.